Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument found below, this is not persuasiveIn response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the alternating of the winding around the complete stator in opposing directions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, the only opposing winding directions claimed are the direction of winding around the protrusion and that of the bobbin on each stator tooth and not alternating between stator steeth.



    PNG
    media_image1.png
    266
    673
    media_image1.png
    Greyscale

.

    PNG
    media_image2.png
    221
    709
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura et al. (CN 103368286).

As to claim 1, Takeharu et al. teach:

1. (Currently Amended) A brushless motor 300, comprising: a plurality of salient magnetic pole portions la arranged at equal intervals over an entire circumference of an inner peripheral side of a housing (annotated figure 11 below), wherein each of the plurality of salient magnet pole portions includes:



a winding start lead wire 2b;

a winding end lead wire 23 that is wound around the protrusion in a first winding direction (figure 4) prior to connecting to an electrical connector portion 4, wherein the first winding direction is wound about a first axis that is parallel to the axial direction (annotated figure 4); and

an armature winding 2 formed from at least one of the start lead wire and the winding end lead wire, wherein the armature winding is wound around the insulator in a second winding direction (annotated fig 4 below), wherein the second winding direction is wound about a second axis (tooth 1 a axis parallel to axial direction) that is parallel to the radial direction of the housing.


    PNG
    media_image3.png
    642
    573
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    557
    483
    media_image4.png
    Greyscale

As to claim 4/1, Takeharu et al. teach:
4. (Original) The brushless motor according to claim 1, wherein a groove serving as a guide for winding the lead wire is provided beside the protrusion.
	
    PNG
    media_image5.png
    368
    446
    media_image5.png
    Greyscale





7.    (Previously Presented) The brushless motor according to claim 1, wherein the first winding direction and the second winding direction are wound about axes that are orthogonal.
As to claim 8/1, Takeharu et al. teach:
8.    (Previously Presented) The brushless motor according to claim 1, wherein winding the winding end lead wire about the protrusion in the first winding direction, secures the armature winding that is wound in the second winding direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeharu et al. in view of Torii et al. (US 20060043806).

As to claim 2/1, Takeharu et al. has been discussed above, re claim 1; but does not teach that the electrical connection portion is provided on a terminal block that connects the armature winding to an external power supply.



    PNG
    media_image6.png
    51
    649
    media_image6.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Takeharu et al. so that the electrical connection portion is provided on a terminal block that connects the armature winding to an external power supply, as taught by Torii et al. so as to improve workability.

As to claim 3/1, Takeharu et al. has been discussed above, re claim 1; but does not teach that the protrusion is provided on an outer circumference side of an outermost circumferential surface of the armature winding, and is provided closer to a center in a circumferential direction of the insulator.

Torii et al. teach that the protrusion is provided on an outer circumference side of an outermost circumferential surface of the armature winding, and is provided closer to a center in a circumferential direction of the insulator to improve the workability of connection between coil and busring (para 0005).

    PNG
    media_image7.png
    343
    690
    media_image7.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Takeharu et al. so that the protrusion is provided on an outer circumference side of an outermost circumferential surface of the armature winding, and is provided closer to a center in a circumferential direction of the insulator, as taught by Torii et al. so as to improve workability.

As to claim 11/1, Takeharu et al. has been discussed above, re claim 1; but does not teach that each of the electrical connector portions connect each of the winding lead wires to a separate one of the plurality of terminals of the annular terminal block.

Torii et al. teach that each of the electrical connector portions connect each of the winding lead wires to a separate one of the plurality of terminals of the annular terminal block to improve the workability of connection between coil and busring (para 0005).

    PNG
    media_image8.png
    43
    609
    media_image8.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Takeharu et al. so that each of the electrical connector portions connect each of the winding lead wires to a separate one of .

Claims 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeharu et al. in view of Morill (US 4847982).

As to claim 9/1, Takeharu et al. has been discussed above, re claim 1; but does not teach that the armature winding a four-series Y-connection including at least three phases of coils.

Morrill teaches that the armature winding (see fig 6 annotated below) a four-series Y-connection including at least three phases of coils to improve efficiency and costs of production.

    PNG
    media_image9.png
    434
    638
    media_image9.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Takeharu et al. so that the armature winding a four-series Y-connection including at least three phases of coils, as taught by Morrill so as to improve efficiency and costs of production.

As to claim 10/1, Takeharu et al. has been discussed above, re claim 1; but does not teach that the three phases of coils are arranged counterclockwise such that the armature winding alternates between being wound in the first direction and being wound in the second direction.



Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Takeharu et al. so that the three phases of coils are arranged counterclockwise such that the armature winding alternates between being wound in the first direction and being wound in the second direction, as taught by Morrill so as to improve efficiency and costs of production.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeharu et al. in view of Yamamoto et al. (JP 2011035947) and webster’s Miriam dictionary.

As to claim 12/1, Takeharu et al. has been discussed above, re claim 1; but does not teach that there are at least three phases of coils, including a first phase, a second phase and a third phase, a first armature winding and a second armature winding includes the first phase, a third armature winding and a fourth armature winding includes the second phase, and the first armature winding and second armature winding are arranged to be next to one another, and the second armature winding and the third armature winding are arranged to be next to one another.

Yamamoto et al. teaches that there are at least three phases of coils W, U, V, including a first phase W1-V1, a second phase W2-V2 and a third phase W3-V3, a first armature winding and a second armature winding includes the first phase, a third armature winding and a fourth armature winding includes the second phase, and the first armature winding and second armature winding are arranged to be next (the term next is being taken as nearby, which is synonymous to next) to one another, and the second armature winding and the third armature winding are arranged to be next to one another (annotated figure below) to improve efficiency and costs of production.

    PNG
    media_image10.png
    571
    448
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    857
    902
    media_image11.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Takeharu et al. so that there are at least three phases of coils, including a first phase, a second phase and a third phase, a first armature winding and a second armature winding includes the first phase, a third armature winding and a fourth armature winding includes the second phase, and the first armature winding and second armature winding are arranged to be next to one another, and the second armature winding and the third armature winding are arranged to be next to one another, as taught by Yamamoto et al. so as to improve efficiency and costs of production.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRANCE L KENERLY/
Primary Examiner, Art Unit 2834